DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Status
Claims 1-8, 10-16, 18-21, 23, 25-28, and 30-34 have been previously presented.
Claims 9, 24, and 29 are currently amended.
Claims 17 and 22 have been cancelled.
Claims 35-62 are newly added.
Claims 1-16, 18-21, and 23-62 are currently pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 28, 41, 48, 49, 51, 58, 60, and 61 are objected to because of the following informalities:  
Regarding claim 28, delete “is transmitted” before “to a communication device” (see line 15).
Regarding claim 41, substitute “The apparatus of Claim 1” with -- The apparatus of Claim 35 – (see line 1).  
Regarding claim 48, substitute “the transaction authorization processing computer” with -- a transaction authorization processing computer -- (see line 3).
Regarding claim 49, substitute “the transaction authorization processing computer” with -- a transaction authorization processing computer -- (see line 4).
Regarding claim 51, substitute “The apparatus of Claim 1” with -- The apparatus of Claim 35 – (see line 1).  
Regarding claim 58, delete “is transmitted” before “to a communication device” (see page 23, line 3).  
Regarding claim 60, substitute “the transaction authorization processing computer” with -- a transaction authorization processing computer -- (see line 4).
Regarding claim 61, substitute “the transaction authorization processing computer” with -- a transaction authorization processing computer -- (see line 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16, 18-21, and 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 18 recite “wherein the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction is displayed via the display independently of any processing of the transaction by a transaction authorization processing computer”, which is not sufficiently described in the specification.  On page 57, lines 22-27, the specification describes a central processing computer comprising a display for displaying information and/or data to a user or operator.  The specification fails to describe wherein the display displays the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction independently of any processing of the transaction by a transaction authorization processing computer.  
Claims 2-16, 19-21, and 23-34 are rejected since they are dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-39, 41, 46-55, 57, 59-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joao et al. (US 6,529,725) (hereinafter referred to as Joao), previously cited by the examiner, in view of Imanishi (US 2004/0226992).
Regarding claims 35, 36, 38, 52, and 53: Joao discloses an apparatus (100) comprising:
a banking transaction terminal (102) (col. 21, lines 3-4), wherein the banking transaction terminal further comprises:
a user input device (102E) or a receiver (102H), wherein the user input device inputs or the receiver receives information regarding an account and transaction information regarding a transaction on or involving the account (col. 21, lines 19-58; col. 23, lines 26-34 and 44-48); and
a processor (102A) (see fig. 5), wherein the processor processes the transaction information (col. 23, lines 26-37); and
a central processing computer (103) (fig. 5 and col. 21, lines 59-60), wherein the central processing computer further comprises:
a database, wherein the database stores information regarding the transaction (col. 21, line 66 to col. 22, line 3; col. 24, lines 14-21); and
a display (103E) (col. 23, lines 62-64),
wherein the central processing computer provides for a retrieval of the information regarding the transaction via display (col. 23, line 62 to col. 24, line 25).
Joao fails to teach a camera or a video recording device, wherein the camera or the video recording device obtains or records a photograph or a video clip of an individual involved in the transaction during the transaction, wherein the database stores the photograph or the video clip of the individual involved in the transaction, and wherein the central processing computer provides for a retrieval of the photograph or the video clip of the individual involved in the transaction.
Imanishi teaches a system and method for judging whether to permit a transaction, the system includes:
a camera or a video recording device (103), wherein the camera or the video recording device obtains or records a photograph or a video clip of an individual involved in the transaction during the transaction (paras. 0067-0068, 0080-0081); and 
a central processing computer (104) comprising a database, wherein the database stores information regarding the transaction and the photograph or the video clip of the individual involved in the transaction (paras. 0085 and 0088), 
wherein the central processing computer (104) provides for a retrieval of the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction (paras. 0069, 0085, 0088, 0100, 0106-0107), and
wherein the central processing computer (104) provides for a retrieval of the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction independently of any processing of the transaction by a transaction authorization processing computer (105) (paras. 0069, 0085, 0088, 0100, 0106-0107).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Joao and Imanishi in order to provide an additional layer of protection that can be effectively used to adequately prevent illicit financial transaction activities.

	Regarding claims 37 and 54: Joao as modified by Imanishi discloses wherein the banking transaction terminal is an automated teller machine (ATM) terminal (see Joao, col. 21, lines 5-7).

Regarding claims 39 and 59: Joao as modified by Imanishi discloses wherein the apparatus transmits the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction to a communication device (see (Joao, col. 22, lines 29-63; and Imanishi, paras. 0092-0094, 0108).

Regarding claim 41: Joao as modified by Imanishi discloses wherein the banking transaction terminal further comprises a card reader, wherein the card reader obtains information regarding the account (see Joao, col. 21, lines 19-28; col. 25, lines 1-12; and Imanishi, para. 0075).

Regarding claim 46: Joao as modified by Imanishi discloses wherein the banking transaction terminal transmits the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction to a communication device (see (Joao, col. 22, lines 29-63; and Imanishi, paras. 0092-0094, 0108).

Regarding claim 47: Joao as modified by Imanishi discloses wherein the central processing computer transmits the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction to a communication device (see Joao, col. 22, lines 29-63; and Imanishi, paras. 0092-0094, 0107-0108).

Regarding claims 48 and 60: Joao as modified by Imanishi discloses wherein the apparatus transmits an authorization request regarding the transaction to a transaction authorization processing computer (Imanishi, paras. 0092-0094, 0107-0108).

Regarding claims 49 and 61: Joao as modified by Imanishi discloses wherein the apparatus receives a transaction response message, wherein the transaction response message is transmitted from a transaction authorization processing computer, and further wherein the transaction response message contains information for authorizing, allowing, or disallowing the transaction (Imanishi, paras. 0108-0110).

Regarding claims 50 and 62: Joao as modified by Imanishi discloses wherein the apparatus receives a transaction response message transmitted from a communication device, wherein the transaction response message contains information for authorizing, allowing, or disallowing, the transaction (Imanishi, paras. 0108-0110).

Regarding claims 51 and 55: Joao as modified by Imanishi discloses wherein
the banking transaction terminal is a teller terminal (Joao, col. 21, lines 5-6).

	Regarding claim 57: Joao as modified by Imanishi further discloses obtaining information regarding the account with a card reader (see Joao, col. 21, lines 19-28; col. 25, lines 1-12; and Imanishi, para. 0075).

16.	Claims 42, 44, 45, and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joao et al. (US 6,529,725) (hereinafter referred to as Joao) in view of Imanishi (US 2004/0226992), and further in view of Ramachandran (US 2009/0173781), previously cited by the examiner.  The teachings of Joao as modified by Imanishi have been discussed above.
	Regarding claim 42, Joao as modified by Imanishi fails to teach a scanner, wherein the scanner obtains a copy of a document, an authorization form, an authorization request form, a draft, a bank draft, a deposit form, a withdrawal form, a check, a receipt, or a request form, offered, presented, submitted, processed, involved, or used, in the transaction on or involving the account.
Ramachandran teaches a transaction system including an input device or a
receiver for inputting or for receiving transaction information, wherein the transaction
information includes an image of a check involved in a transaction; and means for
generating a notification message containing an image of the check, wherein the image
of check can be transmitted to a user's phone (see paragraphs 0182-0183, 0236). It would have been obvious to one having ordinary skill in the art at the time the invention was made combine the teachings of Ramachandran and Joao/Imanishi in order to provide a digital copy of a check for easy storage and retrieval for verification purposes.

Regarding claim 44, Joao as modified by Imanishi fails to teach wherein the apparatus stores information regarding an image, a digital copy, a photograph, or a picture of a document, an authorization form, an authorization request form, a draft, a bank draft, a deposit form, a withdrawal form, a check, a receipt, or a request form, offered, presented, submitted, processed, involved, or used, in the transaction on or involving the account.
Ramachandran teaches a transaction system including an input device or a
receiver for inputting or for receiving transaction information, wherein the transaction
information includes an image of a check involved in a transaction; and means for
generating a notification message containing an image of the check, wherein the image
of check can be transmitted to a user's phone (see paragraphs 0170-0171, 0182-0183, 0236). It would have been obvious to one having ordinary skill in the art at the time the invention was made combine the teachings of Ramachandran and Joao/Imanishi in order to provide a digital copy of a check for easy storage and retrieval for verification purposes.

Regarding claim 45, Joao as modified by Imanishi fails to teach wherein an image, a digital copy, a photograph, or a picture of a document, an authorization form, an authorization request form, a draft, a bank draft, a deposit form, a withdrawal form, a check, a receipt, or a request form, offered, presented, submitted, processed, involved, or used, in the transaction on or involving the account is transmitted to a communication device.
Ramachandran teaches a transaction system including an input device or a
receiver for inputting or for receiving transaction information, wherein the transaction
information includes an image of a check involved in a transaction; and means for
generating a notification message containing an image of the check, wherein the image
of check can be transmitted to a user's phone (see paragraphs 0182-0183, 0236). It would have been obvious to one having ordinary skill in the art at the time the invention was made combine the teachings of Ramachandran and Joao/Imanishi in order to provide a digital copy of a check for easy storage and retrieval for verification purposes.

Regarding claim 58, Joao as modified by Imanishi fails to teach storing information regarding an image, a digital copy, a photograph, or a picture of a document, an authorization form, an authorization request form, a draft, a bank draft, a deposit form, a withdrawal form, a check, a receipt, or a request form, offered, presented, submitted, processed, involved, or used, in the transaction on or involving the account; or transmitting an image, a digital copy, a photograph, or a picture of a document, an authorization form, an authorization request form, a draft, a bank draft, a deposit form, a withdrawal form, a check, a receipt, or a request form, offered, presented, submitted, processed, involved, or used, in the transaction on or involving the account to a communication device.
Ramachandran teaches a transaction system including an input device or a
receiver for inputting or for receiving transaction information, wherein the transaction
information includes an image of a check involved in a transaction; and means for
generating a notification message containing an image of the check, wherein the image
of check can be transmitted to a user's phone (see paragraphs 0182-0183, 0236). It would have been obvious to one having ordinary skill in the art at the time the invention was made combine the teachings of Ramachandran and Joao/Imanishi in order to provide a digital copy of a check for easy storage and retrieval for verification purposes.

17.	Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joao et al. (US 6,529,725) (hereinafter referred to as Joao) in view of Imanishi (US 2004/0226992), and further in view of Bickham et al. (US 5,530,438) (hereinafter referred to as Bickham), previously cited by the examiner.  The teachings of Joao as modified by Imanishi have been discussed above.
	Joao as modified by Imanishi fails to teach wherein the banking transaction terminal further comprises:
a microphone or an audio recording device, wherein the microphone or the audio recording device obtains or records an audio clip of the individual involved in the transaction.
Bickham teaches a system and method of providing an alert of a financial
transaction, the system includes a POS system (106) having an input data device (114)
for receiving financial transaction information and other identifying information from a
customer (118); and a radio system (102) for transmitting an alert message (129) toa
radio (128, 130) that is registered with an authorized radio system user (126), wherein
the radio (128, 130) is used to review information pertaining to the financial transaction
and/or information pertaining to the customer. Bickham et al. further teaches wherein
the information pertaining to the customer includes one or more physical characteristics
of the customer, and wherein such information may be provided in a variety of ways,
such as a finger print reader, retinal eye scanner, digital photograph, voice sampling,
etc. (See col. 3, lines 6 to col. 4, line 59)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Bickham and Joao/Imanishi in order to provide an additional layer of protection that can be effectively used to adequately prevent illicit financial transaction activities (see Bickham, col. 4, lines 61-65).
Allowable Subject Matter
18.	Claims 40 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 40 and 56, the prior art of record, taken alone or in combination, fail to teach, in conjunction with other limitations in the claims, transmitting the information regarding the transaction and the photograph or the video clip of the individual involved in the transaction to a communication device independently of any processing of the transaction by a transaction authorization processing computer. 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL A TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN S PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2876      

/THIEN M LE/Primary Examiner, Art Unit 2876